Citation Nr: 1312199	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  07-39 138	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes planus. 

2.  Entitlement to a rating in excess of 10 percent for right foot degenerative joint disease (DJD). 

3.  Entitlement to a rating in excess of 10 percent for left foot DJD. 

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1973 to October 1975 and from January 1976 to August 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) that continued 10 percent ratings, each, for bilateral pes planus and right and left foot DJD.  The Veteran's claims file is now in the jurisdiction of the Salt Lake City, Utah RO.  In August 2011, the case was remanded for additional development.

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  Prior to June 26, 2008, the Veteran's bilateral pes planus was not shown to be more than moderate in degree; from that date it is reasonably shown to approximate a severe degree pes planus. 

2.  The Veteran's right foot DJD does not involve more than one major joint or minor joint group; is not manifested by incapacitating exacerbations; it does not cause compensable limitation of motion. 

3.  The Veteran's left foot DJD does not involve more than one major joint or minor joint group; is not manifested by incapacitating exacerbations; it does not cause compensable limitation of motion. 





CONCLUSIONS OF LAW

1.  The Veteran's bilateral pes planus warrants staged ratings of 10 percent prior to June 26, 2008, and 30 percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code (Code) 5276 (2012).

2.  A rating in excess of 10 percent for right foot DJD is not warranted.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. § 4.71a. Codes 5003, 5010, 5284 (2012).

3.  A rating in excess of 10 percent for left foot DJD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a. Codes 5003, 5010, 5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  September 2005 and June 2008 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  Pursuant to the August 2011 remand, and by August 2011 letter, he was asked to identify all private providers of evaluation or treatment for his feet disabilities.  He did not respond.  He was also asked to complete authorizations for VA to secure records of such private providers.  In October 2011, he provided one completed authorization for Dr. A. B., DPM, (but only for records beginning in November 2010).  [He provided additional signed authorizations, but did not identify the providers.]  Given his non-response, the Board assumes that no further available evaluation or treatment records remain outstanding.  The RO arranged for VA examinations in November 2005, June 2008, and September 2011.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative evidence that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters addressed on the merits, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual Background

The Board notes that is has reviewed all of the evidence in the Veteran's claims file, and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to these claims.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

A July 1996 rating decision granted the Veteran service connection for bilateral pes planus, rated 10 percent, effective October 10, 1995.  A July 2004 rating decision continued the 10 percent rating, and also granted the Veteran service connection for left and right foot DJD, rated 10 percent each, effective January 12, 2004.  The instant claim for increase was received in July 2005.  [The Veteran also stated he suffered knee problems, but in January 2006 confirmed he was not seeking service connection for knee disability.]  

On November 2005 VA foot examination the Veteran complained of foot pain, left greater than right, and numbness in the distal ends of digits 2, 3, and 4 of his right foot.  It was noted that for the past year he was employed working in facility maintenance at the local post office; before that he had been a mail handler for 18 years.  

The examiner noted there was no evidence of antalgia to the Veteran's gait as he ambulated.  The Veteran had bilateral heel wedged insoles correcting pronation.   Examination of the feet found normal topographic anatomy with a mild degree of pes planus bilaterally, and a 5 degree valgus angulation of the os calcis relative to the long axis of the tibia and fibula, contributing to a bit of pronation consistent with typical pes planus.   Examination of the digits of each foot revealed a mild hammering effect for digit 5 of the left foot and digits 4 bilaterally, with underlying digit 5.  The Veteran was able to stand on his toes without significant difficulty other than with balance.  He demonstrated repetitive rising on his toes 5 times without developing  pain.  The examiner noted that the Veteran's Achilles tendons were normal, with the exception of the 5 degree valgus angulation mentioned above.  After inspection of the Veteran's Achilles tendons, he was asked to demonstrate toe rising another five times, which revealed that the valgus angulation resolved with toe rising.  The Veteran was able to walk on his toes and heels, each, five yards without difficulty and without onset of pain.  


Inspection of the Veteran's feet revealed a mild degree of pes planus.  There was mild tenderness to deep palpation at the plantar aspects bilaterally, otherwise, no lesions were detected.  Digital motion was normal in both flexion and extension of both feet.  X-rays showed mild bilateral degenerative change and calcaneal spurring (without radiographic confirmation of pes planus).  The examiner noted that it was not possible to state, without resort to mere speculation, the extent to which range of motion or joint function would be additionally limited by flare-up episodes.  The examiner observed that the Veteran's ability to perform toe-rising, toe-walking and heel-walking demonstrated no onset of pain, fatigue, weakness or lack of endurance to either foot.  

On February 2007 VA podiatry consult, severe gastroc equines bilaterally was diagnosed.  The podiatrist who conducted the consultation noted that there was no tightness of any muscle groups except the posterior muscle group, and that muscle strength was 5/5 bilaterally.  Regarding range of motion, it was observed that with the Veteran's knees fully extended, he was barely able to gain neutral but with his knees flexed, he was able to gain at least 10 to 15 degrees dorsiflexion.  He was given  over-the-counter orthotics with bilateral heel lift.  

A VA medical center (MC) treatment note (new patient assessment) lists the Veteran's medical conditions as including flat foot/severe gastroc equines, and notes that the Veteran used orthotics and engaged in strengthening exercises (toe curls).  

A May 2008 VAMC record shows the Veteran was able to walk on his heels and toes without difficulty.  Examination of his extremities revealed no edema, cyanosis or clubbing.  He had experienced sore feet and had difficulty walking on toes.  The final assessment was that the Veteran had foot pain and chronic soreness.  It was noted that he should seek a podiatry consult.  [Pursuant to the August 2011 remand, the Veteran was asked to identify all private providers of treatment for his feet, in part to allow VA to determine whether such consult took place.  As he did not respond, it is assumed that such consult did not occur.]

On June 26, 2008 VA examination it was noted that the previous VA examiner had diagnosed hallus valgus and calcaneal spurs.  The examiner noted that although a joint examination was requested, the Veteran's only complaint was regarding his feet.  On examination the Veteran reported that inserts prescribed by VA helped a bit.  He reported severe pain that was fairly constant on the right and intermittent on the left.  The Veteran reported pain flaring up to 7 to 8/10 on standing, and that  without Naproxen  he could only stand two hours.  He reported that he gets pain walking, and can walk up to a block before he has to stop.  He experienced flare ups multiple times a day, lasting five to ten minutes and alleviated by rest.  As to the left foot, the Veteran reported pain one to two times a day with dorsal pain on the top of his foot with numbness and tingling and flare ups that include throbbing at night, and the feeling "like someone is stomping on my foot during the day."  Medication alleviated the flare ups.  The Veteran also reported some numbness and tingling into the second and third toe of his right foot. The examiner noted that he was quite vague in terms of aggravating factors, how long he can stand or walk, and reported no other joint problems or flares.  The examiner noted that the Veteran is able to self-care, but had restrictions for house and yard work; he stated "sometimes I can do it, sometimes I cannot."  Later the examiner asked him to define his limitations, and he stated that "70 to 80% of the time I cannot do it."  The Veteran reported his wife does the house and yard work and sometimes he does the vacuuming. 

On physical examination, the examiner noted the Veteran was in no distress, his posture and gait were mild to moderately abnormal, and that he stepped gingerly (suggesting that there was tenderness).  He attempted to walk on his heels and toes, but stated it was painful and felt unbalanced.  The examiner noted that the Veteran did not use assistive devices to walk, but wore arch supports in his shoes.  No other limitations on standing or walking were noted.  There was tenderness on manipulation of both arches, as well as tenderness on palpation of the Achilles insertion on the calcaneus of the right foot, none of the left.  The examiner noted that arches were maintained without weight bearing and only had a mild decrease with weight bearing.  The Veteran's feet showed signs of abnormal weight bearing, abnormal callus formation under the second, third and fourth heads of the metatarsals on the right and under the second and fourth metatarsals on the left, and some hallus valgus deformity.  The examiner noted the Veteran had right hallux valgus at 12 degrees and left hallus valgus at 20 degrees.   The Veteran was able to dorsiflex 20 degrees bilaterally and plantar flex 30 degrees bilaterally and stated, pointing to the dorsum of his foot "this stretches" but there was no pain on the range of motion studies.  Strength was noted to be normal, and he was able to heel, toe, and tandem walk.  

Regarding ranges of motion, there was no change in active or passive ranges with repeat testing and no additional loss of motion range due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.   The diagnosis was mild pes planus treated with orthotics, with residual pain on walking, hallux valgus bilaterally, and bilateral plantar fasciitis with calcaneal bursitis bilaterally.  

In January 2009, the Veteran was referred to podiatry for new shoe inserts.  A February 2009 VA podiatry consult found no pain on examination, sensation intact, skin intact, and that muscle strength in all compartments was 5/5 bilaterally.  It was noted that both feet had zero degrees ankle dorsiflexion with the Veteran's knee extended, and five degrees with the knee flexed.  The Veteran was fitted for custom orthotics for heel pain secondary to equines, which he received in June 2009.  

A July 2009 VAMC treatment record notes bilateral foot pain with a history of gastroc equines syndrome and possible plantar fasciitis.  

On an November 2010 visit to Dr. A. B., DPM, it was noted that the Veteran had fatigue in both feet and legs.  He reported moderate pain in the arch of his foot and that sometimes, when lying down, he gets severe pain on the top of his foot, worse on the right.  Full range of motion of the foot, with inversion, eversion, forefoot abduction, adduction, and toe flexion and extension was noted.  The diagnosis was talipes equines, right greater than left, and generalized arthritis.  

A December 2010 MRI showed normal bony alignment without fracture or bone contusion and no significant osteoarthritis.  

In May 2011, the Veteran was seen at a VAMC with complaints of pain under the metatarsal heads, bilaterally.  He was found to have a normal gait; his feet were clean and well cared for; and no deviations were noted.  It was noted that he had possible pes equines without pes planus.  He was again fit with custom orthotics. 

On the most recent VA examination in September 2011, the Veteran's foot disabilities were diagnosed as pes planus, bilateral heel spurs, bilateral hallux valgus with degenerative joint disease of the first metatarsal phalangeal joint, and bilateral gastroc equines.  The examiner noted that these disabilities developed bilateral foot pain (of insidious onset) precipitated by prolonged weight bearing, standing, ambulating and repetitive usage.  Symptoms noted included accentuated pain on the use of both feet.  The Veteran also had accentuated pain on manipulation of both feet.  There was no swelling on use.  There were no characteristic calluses from the flatfoot condition.  The symptoms were not relieved by arch supports.  There was extreme tenderness of plantar surface of both feet which was not improved by orthopedic shoes.  

The Veteran did not have decreased longitudinal arch height on weight bearing, and there was no marked deformity of the feet.  On examination there was no evidence of marked pronation of the feet.  The weight- bearing line did not fall over or medial to the great toe.  There was no lower extremity deformity other than pes planus causing alteration of the weight- bearing line.  The Veteran did not have inward bowing the Achilles' tendon, nor have marked inward displacement and severe spasm of the Achilles' tendon on manipulation.  

The examiner noted the Veteran has hyperesthesia and hypoesthesia of the feet and toes of both feet.  Conditions affecting his feet include bilateral hallux valgus with DJD of the first metatarsophalangeal joints, plantar fasciitis bilaterally, flexible "blood" painful forefeet, mid-feet, and hind feet.  X-rays showed evidence of degenerative arthritis.  X-rays showed pes planus, borderline on the left, and mild on the right, mild bilateral hallux valgus, degenerative changes at the first metatarsophalangeal joints, and small bilateral heel spurs.  

The examiner noted that the Veteran's flatfoot disability impacted on his ability to work.  It was noted that the Veteran had retired from the US Postal Service without written restrictions, but was limited as to prolonged standing, walking, lifting, carrying, and avoided walking up and down stairs and ladders.  The examiner noted that the Veteran exhibited mild or moderate symptoms of hallux valgus on both feet.  There were no Morton's neuroma, hammer toes, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or weak foot. 

Legal Criteria and Analysis 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  In considering the severity of a disability, it is essential to trace the complete medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings may be appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question of which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral Pes Planus 

Pes planus is rated under Code 5276, which provides that where pes planus (flatfoot) is moderate, whether unilateral or bilateral, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, a 10 percent rating is to be assigned.  Where pes planus is bilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent rating is to be assigned.  Where pes planus is bilateral and pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is to be assigned.  38 C.F.R. § 4.71a.

There is nothing in the clinical record prior to June 2008 showing an increase in the Veteran's bilateral pes planus symptomatology (as contemplated by the rating criteria), i.e., symptoms such as marked deformity, pain on manipulation or use accentuated, swelling on use, characteristic calluses; or by symptoms of similar gravity.  Consequently, prior to June 2008, a rating in excess of 10 percent was not warranted.  

On June 26, 2008 VA examination the Veteran reported pain on walking, and flare ups of pain when standing, evidence of pain on use accentuated.  The examiner found characteristic callosities (abnormal callus formation), extreme tenderness of the plantar surface of both feet, not improved by orthopedic shoes.  Later examination found pain on use and manipulation accentuated, and tenderness, not improved by orthotics, reflecting continuing severe pes planus.  Such findings reasonable reflect pes planus approximating a severe degree which warrants the assignment of a 30 percent rating throughout from June 26, 2008 date of the examination.  38 C.F.R. §§ 4.3, 4.7. 

The Board has considered whether a still higher (50 percent) schedular rating might be warranted.  Inasmuch as marked pronation, marked inward displacement, extreme tenderness, and severe spasm of the tendoachillis on manipulation are not shown, the Board concludes that further increase in the schedular rating (to 50 percent) is not warranted.  The Board notes that these criteria are stated in the conjunctive, and that all must be found to warrant the 50 percent rating.  Notably on September 2011 examination there was no marked deformity of either foot, nor evidence of marked pronation of the feet.  

Right and Left Foot DJD 

Degenerative arthritis is rated under Code 5003, which provides that arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 5003. 

The Veteran's DJD of each foot is already assigned the maximum 10 percent rating afforded under Code 5003 for arthritis of one major joint or a group of minor joints. (The toes are considered a group of minor joints).  Consequently, a higher rating under Code 5003 is not warranted.  His main basis for seeking increased ratings for the right and left foot DJD is worsening pain in the feet.  However, such pain is accounted by the (now assigned) 30 percent rating for bilateral pes planus.  Where disabilities overlap in their resulting physical impairment and effect on functioning, or where multiple diagnoses are assigned for the same disability, evaluation of the same (overlapping) disability under various diagnoses (and hence with multiple ratings) is to be avoided.  38 C.F.R. § 4.14.  Therefore, a separate rating for pain (as a symptom of DJD) is not warranted.  The record does not show compensable limitations of motion due to the bilateral foot DJD.  

The Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations or associated functional impairment due to the bilateral pes planus or right or left foot DJD that are not encompassed by the respective schedular criteria for such disabilities.  There is also no objective evidence, or allegation, that the schedular criteria are inadequate.  Therefore, referral of these matters for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 






ORDER

A staged increased rating of 30 percent is granted for the Veteran's bilateral pes planus, effective from June 26, 2008, and subject to the regulations governing payment of monetary awards.  

A rating in excess of 10 percent for right foot DJD is denied. 

A rating in excess of 10 percent for left foot DJD is denied. 


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating is warranted as a result of that disability.  Id. 453-54.  

On June 2008 examination the Veteran reported he had been unemployed for two years.  [He was employed at the time of a previous VA examination in November 2005.]  The examiner noted the Veteran was unclear as to the reasons he was no longer employed.  The record shows that the Veteran retired from the U.S. Postal Service, and that he had changed positions from mail handler to facility maintenance (suggesting an accommodation for foot limitations).  

The ratings for the Veteran's foot disabilities do not meet the schedular criteria for a TDIU rating.  However, a September 2011 VA examiner stated the Veteran's flatfoot disability impacted on his ability to work.  The matter of entitlement to a TDIU rating is raised by the record, and entitlement to such rating must be addressed (in the first instance by the RO) in the context of these claims.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be developed and considered.

The Board notes the matter of a TDIU rating will only be before the Board further if the Veteran files a notice of disagreement (NOD) in response to a negative decision by the RO on such claim, and then files a timely substantive appeal in the matter.  

Accordingly, the case is REMANDED for the following:

The RO must send the Veteran a VCAA notice letter notifying him of what is necessary to substantiate a claim for TDIU on an extraschedular basis and provide him with an application for such benefit.  If he completes the application, the RO should undertake any additional development necessary to address the matter of the Veteran's entitlement for a TDIU rating (to include an assessment of his educational and occupational background to determine whether he would be qualified for sedentary employment), and then adjudicate the matter (referring it to the Director of Compensation and Pension if deemed appropriate).  He should be notified of the determination (and if it is unfavorable of his appellate rights).  If he timely files a NOD with an unfavorable determination, the RO should issue an appropriate statement of the case in the matter and afford him and his representative the opportunity to respond.  If this occurs, this matter should be returned to the Board for appellate review.

The purpose of this remand is to ensure compliance with the instructions of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


